DisNex, /., dissenting: I agree with Judge Opper’s dissent, but in addition -it seems to me that the $10,000 which petitioner received comes well within the definition of back pay; that is, that it is “remuneration * * * and other similar compensation * * * for services performed * * * The definition in section 107(d) (2) provides that such remuneration for services performed includes those which would have been paid prior to the taxable year except for the intervention, inter alia, of dispute as to liability to pay such remuneration, which is determined after the commencement of court proceedings. It seems to me that this language very reasonably was intended to include a situation where, being discharged, an employee sued for breach of contract and recovered, by judgment or by compromise. Indeed such discharge and, therefore, suit for breach of contract seems the usual situation which would entail the delay in payment and commencement of court proceedings, described in the statute; for, if the employee had actually rendered the services, it would appear unlikely that there could be any “dispute as to liability,” so that discharge and suit for breach of contract seems the situation probably intended to be covered by the statute. The majority opinion seems to be based upon the idea that the amount is, because received in settlement of a suit for breach of contract, not remuneration “for services performed? But Webster’s New International Dictionary defines “remuneration” as “To pay an equivalent for (any service, loss, expense or other sacrifice) or to pay an equivalent to (one) for such services, etc.; to recompense; requite; compensate; pay; as, to remunerate men for labor * * *.” To me this case presents a clear example of paying “an equivalent” for service. Such equivalency seems to be a basis of the suit for breach of contract, for certainly the petitioner therein sought the equivalent of what he would have received. Therefore, it seems to me that to take the view that the $10,000 was remuneration not for services performed, but for damages, is to restrict the statute much within its reasonable intendment. I, therefore, dissent.